Title: From James Madison to Philip Mazzei, 7 July 1781
From: Madison, James
To: Mazzei, Philip



My dear Friend
Philada. July 7th. 1781
I have received 2 copies of your favor of the 7th. of Decr. last and 3 of that of the 30th. of Novr. preceding Having neglected to bring with me from Virginia the cypher concerted between you & the Executive, I still remain ignorant of the paragraph in your last which I suppose the best worth knowing.
The State of our affairs has undergone so many vicisitudes since you embarked for Europe, and I can so little judge how far you may have had intelligence of them, that I am at a loss where I ought to begin my narrative. As the present posture of them is the most interesting I shall aim at nothing further at present than to give you some idea of that, referring to past events so far only as may be necessary to explain it.
The insuperable difficulties which opposed a general conquest of America seem as early as the year 1779 to have been felt by the enemy & to have led them into the scheme of directing their operations & views against the Southern States only. Clinton accordingly removed with the principal part of his force from N. York to S. Carolina & laid siege to Charlston which after an honorable resistance was compelled to surrender to the superiority of force. Our loss in men besides the inhabitants of the Town was not less than 2000. Clinton returned to N. York. Cor[n]wallis was left with about 5000. troops to pursue his conquests. Genl. Gates was appointed to the Command of the S. Department, in place of Lincoln who commanded in Charlston at the time of its capitulation. He met Cornwallis on the 16th. of August 1780 near Campden in the upper part of S. Carolina & on the border of N. Carolina. A general action ensued in which the American troops were defeated with considerable loss, though not without making the enemy pay a good price for their victory. Cornwallis continued his progress into N. Carolina, but afterwards retreated to Campden. The defeat of Gates [was] followed by so general a clamor agst. him that it was judged expedien[t] to recall him. Greene was sent to succeed in the command. About the time of his arrival at the army, Cornwallis having been reinforced from N. York resumed his enterprize into N Carolina. A detachment of his best troops was totally defeated by Morgan with an inferior number, & consisting of a major part of Militia detached from Green’s Army. 500 were made prisoners, between 2 or 300 killed & wounded, & abt. the like number escaped. This disaster instead of checking the ardor of Cornwallis, afforded a new incentive to a rapid advance in the hope of recovering his prisoners. The vigilance & activity however of Morgan secured them. Cornwallis continued his pursuit as far as the Dan River which divides N. Carolina from Virginia. Greene, whose inferior force obliged him to recede that far before the enemy, recd. such succors of Militia on his entering Virga. that the chase was reversed. Cornwallis in his turn retreated precipitately. Green overtook him on his way to Wilmington, and attacked him. Altho’ the ground was lost on our side the British army was so much weakened by the loss [of] 5 or 600 of their best troops that their Retreat towds. Wilmington suffered little interruption. Green pursued as long as any chance of reaching his prey remained & then leaving Cornwallis on his left took an oblique direction towards Campden which with all the other posts in S. Carolina except Charleston & Ninety six have in consequence fallen again into our possession. His army lay before the latter when we last heard from him. It contained 7 or 800 men & large quantities of Stores. It is nearly 200 miles [from] Charleston, & without some untoward accident can not fail of being taken. Green has detachments all over S. Carolina; Some of them within a little dista[nce] of Charleston, and the resentments of the people again[st] their late insolent masters ensure him all the aid they can give in restablishing the American Government there. Great progress is also making in the redem[p]tion of Georgia.
As soon as Cornwallis had refreshed his troops at Wilmington, abandoning his Southern Conquests to their fate; he pushed forward into Virginia. The Parricide Arnold had a detachment at Portsmouth when he lay on the Dan, Philips had reinforced him so powerfully from New York that the junction of the tw[o] armies at Petersburg could not be prevented. The whole force amounted to about 6,000 men. The force under the Marquis de la fayette who commanded in Virginia, being greatly inferior, did not oppose them, but retreated into Orange & Culpeper in order to meet Genl Wayne who was on his way from Pennsylvania to join him. Cornwallis advanced Northward as far as Chesterfield in the County of Caroline, having parties at the same time at Pages Warehouse & other places in its vicinity. A party of Horse commanded by Tarlton was sent with all the secrecy & celerity possible to surprize & take the Genl Assembly & Executive who had retreated from Richmond to Charlottesville. The vigilance of a young Gentleman who discovered the design & rode express to Charlottesville prevented a complete surprise. As it was, several Delegates were caught, and the rest were within an hour of sharing the same fate. Among the captives was Col. Lyon of Hanover. Mr. Kinloch a Member of Congress from S. Carolina was also caught at Mr. John Walker’s whose daughter he had married some time before. Governor Jefferson had a very narrow escape. The Members of the Government rendevouzed at Staunton, where they soon made a House. Mr. Jefferson’s year having expired he declined a reelection & General Nelson has taken his place. Tarlton’s party retreated with as much celerity as it had advanced. on the junction of Wayne with the Marquis & the arrival of Militia the latter faced about and advanced rapidly on Cornwallis who retreated to Richmond & thence precipitately to Williamsburg where he lay on the 27th. Ultimo. The Marquis pursued & was at the same time with in 20 miles of that place. One of his advanced parties had had a successful skirmish within six miles of Williamsburg & Bellini has I understand abided patiently in the College the dangers & inconveniences of such a situation, I do not hear that the consequences have condemned the experiment. Such is the present State of the War in the Southern Department. In the Northern the operations have been for a considerable time in a manner suspended. At present a vigorous siege of New York by Gen Washingtons army aided by 5 or 6000 french troops under Ct. de Rochambeau is in contemplation and will soon commence. As the English have the command of the water, the result of such an enterprize must be very uncertain. It is supposed however that it will certainly oblige the Enemy to with draw their force from the S. States which may be a more convenient mode of relieving them than by marching the troops from N. York at this season of the year to the Southward. On the who[le] the probable conclusion of this campaign is at thi[s] juncture very flattering, the Enemy being on the defensive in every quarter.
The vicisitudes which our finances have undergone are as great as those of the War. The depreciation of the old continental bills having arrived at 40, 50, & 60 for 1, Congress on the 18th. of March 1780, resolved to disp[lace?] them entirely from circulation, and substitute another cur[rency] issued on better funds & redeemable at a shorter period. For this purpose they fixed the relative value of paper & Specie at 40 for 1 & directed the States to sink by taxes, the whole 200 Millions in one year, and to provide proper funds for sinking in Six years, a new currency which was not to exceed 10 Millions of Dollars, which was redeemable within that period & to bear an interest of 5 per Ct. payable in bills of exchange on Europe or hard money.
   
   The loan office-certificates granted by Congress are to be discharged at the values of the money at the time of the loan; a scale of Depreciation being fixed by Congress for that purpose.

 This scheme has not yet been carried into full execution. The old bills are still unredeemed in part, in some of the States where they have depreciated to 2, 3, & 400 for 1. The new bills, which were to be issued only as the old ones were taken in, are consequently in a great degree still unissued; and the depreciation which they have already suffered has determined Congress & the States to issue as few more of them as possible. We seem to have pursued our paper projects as far as prudence will warrant. Our medium in future will be principally Specie. The States are already levying taxes in it. As the paper disappears, the hard money comes further into circulation. This revolution will also be greatly facilitated by the influx of Spanish Dollars from the Havannah where the Spanish forces employed agst the Floridas
   
   They have lately taken West Florida with a garrison of 1500 Troops

 consume immense quantities of our flour, and remit their dollars in payment. We also receive considerable assistance from the direct aids of our Ally & from the money expended among us by his auxiliary troops. These advantages as they have been & are likely to be improved by the skill of Mr. Robert Morris whom we have Constituted Minister of our Finances afford a more flattering prospect in this department of our affairs than has existed at any period of the War.
The great advantage the Enemy have over us lies in the superiority of their navy which enables them continually to shift the war into defenceless places and to weary out our troops by long marches. The squadron sent by our Ally to our support did not arrive till a reinforcement on the part of the Enemy had counteracted their views. They have been almost constantly blocked up at Rhode Island by the British fleet. The effects of a hurricane in the last Spring on the latter gave a temporary advantage to the former, but circumstances delayed the improvemen[t] of it, till the critical season was past. Mr. Destouches who commanded the french fleet nevertheless hazarded an expedition into Chesapeak bay. The object of it was to co-operate with the Marquis de la fayette in an attack agst. Arnold who lay at Portsmouth with about 1500 British Troops. Had he got into the Bay & taken a favorable station the event would certainly have been adequate to our hopes. Unfortunately the British fleet, which followed the french immediately from Rhode Island, reached the capes of Virginia first. on the arrival of the latter a regular[?] & fair combat took place. It lasted for several hours, and ended rather in favor of our Allies. As the Enemy however were nearest the capes, and one of the french ships had lost her rudder & was otherwise much damaged, the Commander thought it best to relinquish his object & return to his former Station. The damage sustained by the Enemy according to their own representation, exceeded that of the french & as their number of Ships & weight of metal were both superior, it does great honour to the gallantry & good conduct of Mr. Destouches. Congress & indeed the public at large were so sensible of this that their particular thanks were given him on the occasion.
No description can give you an adequate idea of the barbarity with which the Enemy have conducted the war in the Southern States. Every outrage which humanity could suffer has been committed by them. Desolation rather than conquest seems to have been their object. They have acted more like desperate bands of Robbers or Buccaneers than like a nation making war for dominion. Negroes, Horses, Tobacco &c not the standards and arms of their antagonists are the trophies which display their success. Rapes, murders & the whole catalogue of individual cruelties, not protection & the distribution of justice are the acts which characterize the sp[h]ere of their usurped Jurisdiction. The advantage we derive from such proceedings would, if they were purchased in other terms than the distresses of our Citizens, fully compensate for the injury occurring to the public. They are a daily lesson to the people of the U. States of the necessity of perseverance in the contest, and where ever the pressure of their local tyranny is removed the subjects of it rise up as one man to avenge their wrongs and prevent a repetition of them. Those who have possessed a latent partiality for them[,] as their resentments are embittered by their disappointments[,] generally feel most sensibly their injuries & insults and are the foremost in retaliating them. It is much to be regretted that these things are so little known in Europe. Were they published to the World in their true colours, the British nation would be hated by all nations as much as they have heretofore been feared by any, and all nations would be sensible of the policy of abridging a power which nothing else can prevent the abuse of.
